DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 4/16/2020 in relation to application 16/850,181.
The instant application claims benefit to JP2019-102474 with a priority date of 5/31/2019.
The Pre-Grant publication # US20200376340  is published on 12/3/2020.
Claims 1-6 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication Number US 20150037771 to Kaleal, III et al.(Kaleal) in view of US 9669261 B2 to Eder.
Claim 1. Kaleal teaches a  rehabilitation training system (Para 0064) comprising: 
a storage unit configured to store a plurality of training objective items (Fig 17 element 1714 storage device); 
a first monitor installed (Para 0026 a first server and a possible monitor installed to send data to activity area) ; 
a second monitor installed at a position visible from the position and configured to display a training objective item of a second group selected through the display on the first monitor from among the training objective items of the first group (Para 0026, 0027 In response to analysis of received physical and physiological activity data for a user, a second monitoring group determined and effectuated visual changes and/or verbal commands); and 
a control unit configured to control the training attempt to be undergone by the training person based on a specific training objective item selected through the display on the second monitor from among the training objective items of the second group (Para 0053  reception of control commands determined and communicated via various visual and/or audible actions).
Kaleal does not explicitly indicated that  first monitor installed at a position not visible from a training person. Eder, however, teaches remote monitoring positions for specific servers not visible to other network exercise apparatus ( Fig.6 element 602; Fig.7 element 702, 70-A..N  Fitness tracking first computer  monitor that could be installed away from exercise apparatus access; Fig.10B first monitor). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a first monitor installed at a position not visible from a position where a training person undergoes a training attempt and configured to display a training objective item of a first group from among the plurality of training objective items as described in Eder into the Kaleal rehab training system so that specific training objectives are solely selected would not be all visible on other stations. 

Claim 2. Kaleal teaches the rehabilitation training system according to claim 1, wherein the selection of the training objective item of the second group made through the display on the first monitor is restricted from being executed so that the training objective item of the second group is selected by an assistant, not the training person (Para 0126  decrypt pages available to second group assistant/operator at the activity center away from training person).

Claim 3. Kaleal teaches the rehabilitation training system according to claim 1, wherein the storage unit is configured to store a plurality of evaluation information pieces regarding an evaluation of the training attempt undergone by the training person, the first server have pieces, and the second monitor is configured to display an evaluation information piece of a second group selected through the display on the first monitor from among the evaluation information pieces of the first group (Para 0028 Evaluation of the user's second group physical and physiological activity data with personalized program developed for the user striving to follow in the second group selected).
Kaleal does not explicitly teaches a first monitor configured to display an evaluation information piece of a first group from among the plurality of evaluation information pieces. Eder, however, teaches first monitor configured to display an evaluation information piece of a first group from among the plurality of evaluation information pieces (Fig. 4 element 402 Exercise tracked at first monitor for evaluation using user indicia, member position, event data). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate first monitor installed at a position not visible from a training position as described in Eder  into Kaleal rehab training so that specific training objective item selected would not be all visible on other stations. 
 
Claim 4. Kaleal teaches the rehabilitation training system according to claim 3, wherein the plurality of evaluation information pieces includes at least one of an evaluation comment on the training attempt, an evaluation value converted into a numerical value, and a video obtained by capturing a state of the training attempt (Para 0036, 0037, 0095 evaluation is tailored to specific training attempts that could include numerical value and video capturing so to facilitate trainee adherence).

Claim 5. Kaleal teaches a non-transitory computer readable medium storing a control program of a rehabilitation training system (Para 0040, 0064) causing a computer to execute: 
reading a training objective item of a preset first group from among a plurality of training objective items (Fig 17 element 1714; Para 0026 first monitor receiving first group of physical and physiological activity data about a user). 
receiving a selection of a training objective item of a second group from among the training objective items of the first group (Para 0026, 0027 In response to analysis of received physical and physiological activity data for a user, a second monitor determined and effectuated visual changes and/or verbal commands as manifested by monitor and presented to user; 
displaying the training objective item of the second group on a second monitor installed at a position where the second monitor can be seen from the position (Para 0046 flexible positioning visible second monitoring); 
receiving a selection of a specific training objective item from among the training objective items of the second group (Para 0026  second group objectives could be sub-set adherence to predefined routine); and 
controlling a training attempt to be undergone by the training person based on the specific training objective item (Para 0107 control components).
Kaleal does not explicitly indicated that  first monitor installed at a position stored in a storage unit and displaying the training objective item of the first group on a first monitor installed at a position where a training person undergoes a training attempt. Eder, however, teaches remote monitoring positions for specific stored in a storage unit and displaying the training objective item of the first group on a first monitor installed at a position where a training person undergoes a training attempt ( Fig.6 element 602; Fig.7 element 702, 70-A..N  Fitness tracking first computer  monitor that could be installed away from exercise apparatus access  ). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a first monitor installed at stored in a storage unit and displaying the training objective item of the first group on a first monitor installed at a position where a training person undergoes a training attempt as described in Eder into the Kaleal rehab training system so that specific training objectives are solely selected would not be all visible on other stations. 

Claim 6. A method for controlling a rehabilitation training system (Para 0064), the method comprising: 
reading a training objective item of a preset first group from among a plurality of training objective items stored in a storage unit and displaying the training objective item of the first group on a first monitor installed at a position where a training person undergoes a training attempt (Para 0026 first monitoring first group of physical and physiological activity data about a user); 
receiving a selection of a training objective item of a second group from among the training objective items of the first group; displaying the training objective item of the second group on a second monitor installed at a position where the second monitor can be seen from the position (Para 0026, 0027 In response to analysis of received physical and physiological activity data for a user, a second monitoring group determined and effectuated visual changes and/or verbal commands ) ; 
receiving a selection of a specific training objective item from among the training objective items of the second group (Para 0060 Guidance platform facilitating in guiding to performance of specific programs); and 
controlling a training attempt to be undergone by the training person based on the specific training objective item (Para 0053 control commands attempting to define reactions) .
Kaleal does not explicitly indicated reading a training objective item of a preset first group from among a plurality of training objective items stored in a storage unit and displaying the training objective item of the first group on a first monitor installed at a position where a training person undergoes a training attempt. Eder, however, teaches training objective items stored in a storage unit and displaying the training objective item of the first group on a first monitor installed at a position where a training person undergoes a training attempt ( Fig.6 element 602; Fig.7 element 702, 70-A..N  Fitness tracking first computer  monitor that could be installed away from exercise apparatus access; Fig.10 A element 1030 workout attempts ). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a first monitor installed at a position in a storage unit and displaying the training objective item of the first group on a first monitor installed at a position where a training person undergoes a training attempt as described in Eder into the Kaleal rehab training system so that specific training objectives are studied properly before sending out to operator or assistant.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        July 22, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715